Case 1:19-cv-13432-NLH-AMD Document 110 Filed 06/29/20 Page 1 of 36 PageID: 1911



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY


      KIMBERLY GREMO,
                                           1:19-cv-13432-NLH-AMD
                     Plaintiff,

            v.                             OPINION

      BAYER CORPORATION, BAYER
      HEALTHCARE LLC, BAYER
      HEALTHCARE PHARMACEUTICALS,
      INC., GE HEALTHCARE, INC.,
      GENERAL ELECTRIC COMPANY,
      MALLINCKRODT, INC.,
      MALLINCKRODT LLC, GUERBERT
      LLC, LIEBEL-FLARSHEIM COMPANY
      LLC, AMERISOURCE BERGEN
      CORPORATION, AMERISOURCE
      BERGEN DRUG CORPORATION,

                     Defendants.


  APPEARANCES:

  DEREK BRASLOW
  KETTERER BROWNE & ANDERSON
  11130 SUNRISE VALLEY DRIVE, SUITE 140
  RESTON, VA 20190

  T. MATTHEW LECKMAN, pro hac vice
  LITTLEPAGE BOOTH LECKMAN
  1912 W. MAIN ST.
  HOUSTON, TX 77098
       On behalf of Plaintiff

  JENNIFER GREENBLATT, pro hac vice
  EDWARD DUMOULIN, pro hac vice
  GOLDMAN ISMAIL TOMASELLI BRENNAN & BAUM LLP
  564 W. RANDOLPH ST., STE. 400
  CHICAGO, IL 60661

  WILFRED P. CORONATO
  MCCARTER & ENGLISH LLP
  FOUR GATEWAY CENTER 100 MULBERRY ST.
Case 1:19-cv-13432-NLH-AMD Document 110 Filed 06/29/20 Page 2 of 36 PageID: 1912



  NEWARK, NJ 07102
       On behalf of Defendants Bayer Corporation, Bayer HealthCare
       LLC, and Bayer HealthCare Pharmaceuticals Inc.

  STEPHEN G. TRAFLET
  DEBRA M. ALBANESE
  TRAFLET & FABIAN
  264 SOUTH STREET
  MORRISTOWN, NJ 07960

  MICHAEL L. O’DONNELL, pro hac vice
  JEREMY A. MOSELEY, pro hac vice
  WHEELER TRIGG O’DONNELL LLP
  370 SEVENTEENTH STREET, #4500
  DENVER, COLORADO 80202
       On behalf of Defendants GE Healthcare Inc. and General
       Electric Company

  ERIN (LOUCKS) LEFFLER
  SHOOK, HARDY & BACON L.L.P.
  TWO COMMERCE SQUARE
  2001 MARKET STREET, SUITE 3000
  PHILADELPHIA, PA 19103

  DEVIN K. ROSS, pro hac vice
  ROBERT T. ADAMS, pro hac vice
  SHOOK, HARDY & BACON L.L.P.
  2555 GRAND BOULEVARD
  KANSAS CITY, MO 64108
       On behalf of Defendants Mallinckrodt, Inc., Mallinckrodt
       LLC, Amerisource Bergen Corporation, and Amerisource Bergen
       Drug Corporation

  JAMIE L. KENDALL
  BRAD M. WELSH
  ALEXANDRA H. SCHULZ
  KENDALL LAW PC
  308 E. LANCASTER AVENUE, SUITE 315
  WYNNEWOOD, PENNSYLVANIA 19096

  BRIAN W. SHAFFER
  MORGAN LEWIS & BOCKIUS LLP
  1701 MARKET STREET
  PHILADELPHIA, PENNSYLVANIA 19103-2921
       On behalf of Defendants Guerbet LLC and Liebel-Flarsheim
       Company, LLC


                                       2
Case 1:19-cv-13432-NLH-AMD Document 110 Filed 06/29/20 Page 3 of 36 PageID: 1913



  HILLMAN, District Judge

        This matter concerns FDA-approved gadolinium-based contrast

  agents (“GBCAs”) administered intravenously by medical

  professionals to enhance the quality of magnetic resonance

  imaging (“MRI”).     The MRIs are used to diagnose serious

  conditions, such as cancer, strokes and aneurysms.          Plaintiff,

  Kimberly Gremo, claims that Defendants’ GBCAs caused her

  “gadolinium toxicity, or Gadolinium Deposition Disease (GDD), as

  characterized by a multitude of symptoms,” including “skin

  issues including rashes,” “teeth issues including darkened teeth

  and spots,” “brain fog and memory loss,” and “loss of smell.”

        Plaintiff has filed suit against Defendants Bayer

  Corporation, Bayer HealthCare LLC, Bayer HealthCare

  Pharmaceuticals, Inc. (collectively “Bayer”), GE Healthcare,

  Inc., General Electric Company (collectively “GE”),

  Mallinckrodt, Inc., Mallinckrodt LLC (collectively

  “Mallinckrodt”), Guerbert LLC (“Guerbert”), Liebel-Flarsheim

  Company LLC (“Liebel-Flarsheim”), Amerisource Bergen

  Corporation, and Amerisource Bergen Drug Corporation

  (collectively “AmerisourceBergen”), as “manufacturers” or

  “sellers” of the GBCAs to which Plaintiff was exposed: Magnevist

  (manufactured and sold by Bayer), Omniscan (manufactured and

  sold by GE), and OptiMARK (manufactured and sold by Guerbet,



                                       3
Case 1:19-cv-13432-NLH-AMD Document 110 Filed 06/29/20 Page 4 of 36 PageID: 1914



  Mallinckrodt, Liebel-Flarsheim, and AmerisourceBergen 1).

        In her amended complaint, 2 Plaintiff has asserted two counts

  for Defendants’ alleged violations of New Jersey’s Product

  Liability Act (PLA), N.J.S.A. 2A:58C-2: failure to warn (Count

  I) and defective design (Count II).        Plaintiff has also asserted

  a breach of express warranty claim against Defendants pursuant

  to N.J.S.A. 12A:2-313 (Count III).

        Defendants have moved to dismiss all of Plaintiff’s claims

  against them for numerous reasons.        Plaintiff has opposed

  Defendants’ motions.     For the reasons expressed below,

  Defendants’ motions will be denied.

  I.    JURISDICTION

        Defendants removed Plaintiff’s complaint from state court

  to this Court pursuant to 28 U.S.C. § 1331.


  1 According to Plaintiff’s amended complaint, Defendant
  Mallinckrodt Inc. developed, invented, manufactured, tested,
  marketed, advertised, and sold a linear GBCA named OptiMARK
  before it sold its contrast media portfolio, including OptiMARK,
  to Guerbert LLC in 2015. Defendant Guerbert LLC manufactured,
  tested, marketed, advertised and sold OptiMARK before it removed
  OptiMARK from the United States market in 2018. In August 2016,
  OptiMARK’s product label indicated that it was manufactured and
  distributed by Defendant Liebel-Flarsheim Company LLC.
  Defendant AmerisourceBergen has been engaged in the
  distribution, supply, marketing, and sale of OptiMARK in the
  State of New Jersey.

  2 Defendants moved to dismiss Plaintiff’s original complaint. In
  response, Plaintiff filed an amended complaint. The motions to
  dismiss Plaintiff’s original complaint are therefore moot.
  Pending are Defendants’ motions to dismiss Plaintiff’s amended
  complaint.
                                       4
Case 1:19-cv-13432-NLH-AMD Document 110 Filed 06/29/20 Page 5 of 36 PageID: 1915



        As the Court found in denying Plaintiff’s motion to remand

  under the well-pleaded complaint rule (see Docket No. 108), even

  though the three counts in Plaintiff’s complaint assert claims

  based on state law, on the face of Plaintiff’s complaint, over

  which she is the “master,” she has also raised claims arising

  under the laws of the United States, as well as claims that

  necessarily depend on resolution of a substantial question of

  federal law, to both of which § 1331 applies. 3        See Franchise Tax

  Bd. of Cal. v. Constr. Laborers Vacation Trust for S. Cal., 463

  U.S. 1, 22, 28 (1983) (“[T]he party who brings the suit is

  master to decide what law he will rely upon,” but “it is an

  independent corollary of the well-pleaded complaint rule that a

  plaintiff may not defeat removal by omitting to plead necessary




  3 For example, Plaintiff pleads: “Upon information and belief,
  the Defendants have or may have failed to comply with all
  federal standards and requirements applicable to the sale of
  GBCAs including, but not limited to, violations of various
  sections and subsections of the United States Code and the Code
  of Federal Regulations.” (Pl. Compl., Docket No. 1 at 38, ¶
  126.) Plaintiff further claims that “notwithstanding the
  overwhelming evidence of causal association between GBCAs and
  NSF [renal impairment called nephrogenic systemic fibrosis], the
  FDA [Food and Drug Administration] and the GBCA industry have
  cast the issue of retention as separate from the medical
  community’s experience with NSF, coming short of acknowledging
  any untoward health effects from gadolinium retention in non-
  renal patients,” and “to date, the FDA and the GBCA industry
  have refused to acknowledge that GBCAs can cause NSF in renal
  patients but also can cause, in non-renal patients, a variety of
  NSF-like injuries and symptoms along a continuum, ranging from
  minor to severe.” (Id. at 36, ¶¶ 120-21.)


                                       5
Case 1:19-cv-13432-NLH-AMD Document 110 Filed 06/29/20 Page 6 of 36 PageID: 1916



  federal questions in a complaint.”        “Congress has given the

  lower federal courts jurisdiction to hear, originally or by

  removal from a state court, only those cases in which a well-

  pleaded complaint establishes either that federal law creates

  the cause of action or that the plaintiff’s right to relief

  necessarily depends on resolution of a substantial question of

  federal law.”). 4   Thus, this Court may properly exercise subject

  matter jurisdiction over Plaintiff’s complaint pursuant to 28

  U.S.C. § 1331 and supplemental jurisdiction over Plaintiff’s




  4 Separate from the well-pleaded complaint rule, another basis
  for federal jurisdiction is be complete pre-emption. See Ben.
  Nat’l Bank v. Anderson, 539 U.S. 1, 8 (2003) (explaining that
  there is an exception to the well-pleaded complaint rule “when a
  federal statute wholly displaces the state-law cause of action
  through complete pre-emption,” and this exception exists because
  “[w]hen the federal statute completely pre-empts the state-law
  cause of action, a claim which comes within the scope of that
  cause of action, even if pleaded in terms of state law, is in
  reality based on federal law”). However, in contrast to
  complete pre-emption, the defenses of impossibility pre-emption
  and other pre-emption defenses may not serve as the basis for
  federal jurisdiction at the time of removal. See Caterpillar
  Inc. v. Williams, 482 U.S. 386, 393 (1987) (explaining that a
  case may not be removed to federal court on the basis of a
  federal defense, including the defense of pre-emption, even if
  the defense is anticipated in the plaintiff's complaint, and
  even if both parties concede that the federal defense is the
  only question truly at issue). Regardless of which type of pre-
  emption doctrine may possibly apply to Plaintiff’s claims, as
  discussed below, the Court cannot determine at this stage in the
  case whether Plaintiff’s PLA claims are pre-empted by federal
  law - either completely or through a pre-emption defense - and
  therefore federal pre-emption has not been established to
  support subject matter jurisdiction under that principle at this
  time.
                                       6
Case 1:19-cv-13432-NLH-AMD Document 110 Filed 06/29/20 Page 7 of 36 PageID: 1917



  other state law claims under 28 U.S.C. § 1367. 5

  II.   DISCUSSION

        A.   Standard for Motion to Dismiss

        When considering a motion to dismiss a complaint for

  failure to state a claim upon which relief can be granted

  pursuant to Federal Rule of Civil Procedure 12(b)(6), a court

  must accept all well-pleaded allegations in the complaint as

  true and view them in the light most favorable to the plaintiff.

  Evancho v. Fisher, 423 F.3d 347, 351 (3d Cir. 2005).           It is well

  settled that a pleading is sufficient if it contains “a short

  and plain statement of the claim showing that the pleader is

  entitled to relief.”     Fed. R. Civ. P. 8(a)(2).

        “While a complaint attacked by a Rule 12(b)(6) motion to

  dismiss does not need detailed factual allegations, a

  plaintiff’s obligation to provide the ‘grounds’ of his

  ‘entitle[ment] to relief’ requires more than labels and

  conclusions, and a formulaic recitation of the elements of a

  cause of action will not do . . . .”        Bell Atl. Corp. v.

  Twombly, 550 U.S. 544, 555 (2007) (alteration in original)

  (citations omitted) (first citing Conley v. Gibson, 355 U.S. 41,

  47 (1957); Sanjuan v. Am. Bd. of Psychiatry & Neurology, Inc.,




  5 Because there is no diversity of citizenship between Plaintiff
  and Defendants, subject matter jurisdiction under 28 U.S.C. §
  1332(a) is unavailable.
                                       7
Case 1:19-cv-13432-NLH-AMD Document 110 Filed 06/29/20 Page 8 of 36 PageID: 1918



  40 F.3d 247, 251 (7th Cir. 1994); and then citing Papasan v.

  Allain, 478 U.S. 265, 286 (1986)).

        To determine the sufficiency of a complaint, a court must

  take three steps: (1) the court must take note of the elements a

  plaintiff must plead to state a claim; (2) the court should

  identify allegations that, because they are no more than

  conclusions, are not entitled to the assumption of truth; and

  (3) when there are well-pleaded factual allegations, a court

  should assume their veracity and then determine whether they

  plausibly give rise to an entitlement for relief.          Malleus v.

  George, 641 F.3d 560, 563 (3d Cir. 2011) (quoting Ashcroft v.

  Iqbal, 556 U.S. 662, 664, 675, 679 (2009) (alterations,

  quotations, and other citations omitted).

        A district court, in weighing a motion to dismiss, asks

  “not whether a plaintiff will ultimately prevail but whether the

  claimant is entitled to offer evidence to support the claim.”

  Twombly, 550 U.S. at 563 n.8 (quoting Scheuer v. Rhoades, 416

  U.S. 232, 236 (1974)); see also Iqbal, 556 U.S. at 684 (“Our

  decision in Twombly expounded the pleading standard for ‘all

  civil actions’ . . . .”); Fowler v. UPMC Shadyside, 578 F.3d

  203, 210 (3d Cir. 2009) (“Iqbal . . . provides the final nail in

  the coffin for the ‘no set of facts’ standard that applied to

  federal complaints before Twombly.”).        “A motion to dismiss

  should be granted if the plaintiff is unable to plead ‘enough

                                       8
Case 1:19-cv-13432-NLH-AMD Document 110 Filed 06/29/20 Page 9 of 36 PageID: 1919



  facts to state a claim to relief that is plausible on its

  face.’”     Malleus, 641 F.3d at 563 (quoting Twombly, 550 U.S. at

  570).

        A court in reviewing a Rule 12(b)(6) motion must only

  consider the facts alleged in the pleadings, the documents

  attached thereto as exhibits, and matters of judicial notice.

  S. Cross Overseas Agencies, Inc. v. Kwong Shipping Grp. Ltd.,

  181 F.3d 410, 426 (3d Cir. 1999).        A court may consider,

  however, “an undisputedly authentic document that a defendant

  attaches as an exhibit to a motion to dismiss if the plaintiff’s

  claims are based on the document.”        Pension Benefit Guar. Corp.

  v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir.

  1993).     If any other matters outside the pleadings are presented

  to the court, and the court does not exclude those matters, a

  Rule 12(b)(6) motion will be treated as a summary judgment

  motion pursuant to Rule 56.      Fed. R. Civ. P. 12(b).

        B.     Summary of Plaintiff’s allegations

        Plaintiff’s amended complaint contains almost 20 pages of

  explanatory background concerning the development of GBCAs,

  their effects on the human body, the interaction of the FDA with

  the GBCA industry for the approval, labeling, marketing, and

  sale of GBCAs, and Plaintiff’s experience with Defendants’

  GBCAs.     (Docket No. 62 at 12-31.)     In Plaintiff’s oppositions to

  Defendants’ motions to dismiss, Plaintiff presents a two-page

                                       9
Case 1:19-cv-13432-NLH-AMD Document 110 Filed 06/29/20 Page 10 of 36 PageID: 1920



  summary of the information and allegations contained in her

  amended complaint:

             Gadolinium is a chemical element that does not occur
        naturally in the body and is toxic in its free, cationic
        state. See Amended Complaint, Doc. No. 62, at ¶¶ 90-92,
        100. Because gadolinium is highly paramagnetic, it is
        particularly effective for use in Magnetic Resonance (MR)
        imaging, and gadolinium-based contrast agents (GBCAs) have
        been developed as means to introduce gadolinium into the
        body and enhance diagnostic imaging. See id. at ¶¶ 93-99.
        Because naturally occurring gadolinium is toxic, GBCAs are
        “chelated” constructs, meaning the gadolinium is bound in
        either a “linear” or “macrocyclic” compound. See id. at ¶¶
        101-110. Linear GBCAs are less stable and more prone to
        separation of the gadolinium from its compound (or “de-
        chelation”). See id. Once de-chelated, free gadolinium will
        bind to tissue or cells in a biological structure. See id.
        In other words, if the chelation separates or falls away
        from the gadolinium, the patient would become exposed to
        raw and highly toxic gadolinium. So chelation is designed
        to protect the human body from direct exposure to a toxic
        heavy metal. The kidneys play a central role in the
        clearance of GBCAs from the body, so predictably, patients
        with compromised kidney function are at risk for slower or
        reduced clearance of GBCAs, which in turn increases the
        risk of de-chelation and retention of free gadolinium in
        the body. See id. at ¶ 111. The undisputed public record
        shows that, in patients with compromised kidney function,
        GBCAs can cause the rare and often fatal disease,
        Nephrogenic Systemic Fibrosis (NSF), see, e.g., id. at ¶¶
        112-116, and the class labeling for GBCAs has warned
        physicians about that risk since 2007. See id. at ¶¶ 115-
        116.

             Plaintiff Kimberly Gremo contends that NSF is the end-
        stage of a broader condition that runs on a continuum, with
        pre-cursor symptoms and ailments, such as those she has
        suffered, on one end and full-blown NSF on the other. See,
        e.g., id. at ¶¶ 124, 147-48, 156-59. She contends that the
        risk for NSF and NSF-like injuries is not limited to those
        with compromised kidney function but instead extends to all
        patients exposed to GBCAs. See id. Furthermore, she
        contends that macrocyclic GBCAs, which have long been FDA-
        approved and available as alternatives to their linear
        counterparts in the United States, are more stable, less

                                       10
Case 1:19-cv-13432-NLH-AMD Document 110 Filed 06/29/20 Page 11 of 36 PageID: 1921



        prone to de-chelation, and consequently safer alternatives.
        See id. at ¶¶ 105-110. Her suit alleges that Defendants
        knew or should have known about this safety information and
        yet failed to warn the medical community and failed to
        alter the design of their linear products to comport with
        that of their macrocyclics. See id. at ¶¶ 168-205.

             From 2007 to 2016, Plaintiff was exposed to the linear
        GBCAs manufactured by Defendants on at least ten separate
        occasions. See id. at ¶ 164. She was exposed to
        Mallinckrodt / Guerbet’s OptiMARK on at least six occasions
        [; Bayer’s Magnevist on at least one occasion; and GE’s
        Omniscan on at least three occasions]. See id. She alleges
        that, as a direct and proximate result of her linear GBCA
        exposure, she developed gadolinium toxicity, evidenced by a
        multitude of symptoms, ailments, injuries and adverse
        health effects that she now suffers, to wit: skin issues,
        including rashes, dermatitis, burning, hyperpigmentation,
        rough patches, loss of elasticity, peeling and callus-like
        buildup; teeth issues, including darkened teeth and spots,
        cracking, and sensitivity; neurological issues, including
        brain fog and memory loss; pain in her hips, back, bones
        and joints; neuropathy; fatigue; muscle aches and
        fasciculation; and loss of smell. See id. at ¶¶ 165-67.

  (See Docket No. 82 at 4-5; 83 at 5-6; 85 at 6-7.)

        C.    Plaintiff’s claims under the PLA

        Under the New Jersey Product Liability Act (PLA),

        A manufacturer or seller of a product shall be liable
        in a product liability action only if the claimant
        proves by a preponderance of the evidence that the
        product causing the harm was not reasonably fit,
        suitable or safe for its intended purpose because it:
        a. deviated from the design specifications, formulae,
        or performance standards of the manufacturer or from
        otherwise identical units manufactured to the same
        manufacturing specifications or formulae, or b.
        failed to contain adequate warnings or instructions,
        or c. was designed in a defective manner.

  N.J.S.A. 2A:58C-2.

        The cited statutory text establishes three causes of action


                                       11
Case 1:19-cv-13432-NLH-AMD Document 110 Filed 06/29/20 Page 12 of 36 PageID: 1922



  under the PLA: (1) design defect, (2) manufacturing defect, or

  (3) warnings defect.      Mendez v. Shah, 28 F. Supp. 3d 282, 296

  (D.N.J. 2014) (citing      Roberts v. Rich Foods, Inc., 139 N.J.

  365, 375, 654 A.2d 1365 (N.J. 1995); Dziewiecki v. Bakula, 361

  N.J. Super. 90, 97-98, 824 A.2d 241 (App. Div. 2003)).           The

  standard of liability is that the product “was not reasonably

  fit, suitable or safe for its intended purpose.”          Id. (citing

  Cornett v. Johnson & Johnson, 414 N.J. Super. 365, 998 A.2d 543

  (App. Div. 2010)).     The “mere occurrence of an accident and the

  mere fact that someone was injured are not sufficient to

  demonstrate the existence of a defect.”         Id. (citation omitted).

        Plaintiff has asserted a warnings defect claim and a design

  defect claim.

        1.    Count I - Failure-to-Warn

        To prove a failure-to-warn claim, a plaintiff must show:

  (1) the product was defective; (2) the defect existed when the

  product left the defendant's control; and (3) the defect caused

  injury to a reasonably foreseeable user.         Lopez v. Borough of

  Sayreville, 2008 WL 2663423, at *15–16 (N.J. Super. Ct. App.

  Div. 2008) (citing Coffman v. Keene Corp., 133 N.J. 581, 593,

  628 A.2d 710 (1993)).      In a failure-to-warn case, “the duty to

  warn is premised on the notion that a product is defective

  absent an adequate warning for foreseeable users that the

  product can potentially cause injury.”         Id. (citing Clark v.

                                       12
Case 1:19-cv-13432-NLH-AMD Document 110 Filed 06/29/20 Page 13 of 36 PageID: 1923



  Safety–Kleen Corp., 179 N.J. 318, 336, 845 A.2d 587 (2004))

  (other citation omitted).       The failure to provide necessary

  warnings constitutes a breach of duty.         Id. (citation omitted).

        Initially, the plaintiff must establish that the defendant

  had a duty to warn.      Id. (citing James v. Bessemer Processing

  Co., 155 N.J. 279, 297–98, 714 A.2d 898 (1998)).          The

  manufacturer of a product has a duty to warn about any risk

  relating to the product that it knows or ought to know, unless

  the risk and the way to avoid it are obvious.          Id. (citing

  Feldman v. Lederle Labs., 97 N.J. 429, 434, 479 A.2d 374 (1984))

  (other citation omitted).       Once plaintiff establishes a duty to

  warn, she must then establish that an adequate warning was not

  provided.    Id. (citation omitted).      A manufacturer “shall not be

  liable for harm caused by a failure to warn if the product

  contains an adequate warning or instruction.”          N.J.S.A. 2A:58C-

  4.

        An “adequate warning” is defined as:

        [O]ne that a reasonably prudent person in the same or
        similar circumstances would have provided with respect to
        the danger and that communicates adequate information on
        the dangers and safe use of the product, taking into
        account the characteristics of, and the ordinary knowledge
        common to, the persons by whom the product is intended to
        be used....

  N.J.S.A. 2A:58C-4.

        “Causation is a fundamental requisite for establishing any

  product-liability action,” and a “plaintiff must demonstrate . .

                                       13
Case 1:19-cv-13432-NLH-AMD Document 110 Filed 06/29/20 Page 14 of 36 PageID: 1924



  . the defect in the product was a proximate cause of the

  injury.”    Lopez, 2008 WL 2663423 at *15–16 (citation omitted).

  “Ordinarily, the jury considers issues of proximate cause.”            Id.

  (citing Shelcusky v. Garjulio, 172 N.J. 185, 206, 797 A.2d 138

  (2002)).

        In the context of products regulated by the FDA, such as

  GBCAs, issues of federal pre-emption arise.          See Merck Sharp &

  Dohme Corp. v. Albrecht, 139 S. Ct. 1668, 1672 (U.S. 2019)

  (explaining that federal pre-emption “takes place when it is

  impossible for a private party to comply with both state and

  federal requirements”) (quoting Mutual Pharmaceutical Co. v.

  Bartlett, 570 U. S. 472, 480 (2013) and citing U. S. Const.,

  Art. VI, cl. 2).     Applicable here, “[t]he state law that we

  consider is state common law or state statutes that require drug

  manufacturers to warn drug consumers of the risks associated

  with drugs.    The federal law that we consider is the statutory

  and regulatory scheme through which the FDA regulates the

  information that appears on brand-name prescription drug labels.

  The alleged conflict between state and federal law in this case

  has to do with a drug that was manufactured by [Defendants] and

  was administered to [Plaintiff] without a warning of certain

  associated risks.”     Id.

        “[S]tate law failure-to-warn claims are pre-empted by the

  Federal Food, Drug, and Cosmetic Act and related labeling

                                       14
Case 1:19-cv-13432-NLH-AMD Document 110 Filed 06/29/20 Page 15 of 36 PageID: 1925



  regulations when there is ‘clear evidence’ that the FDA would

  not have approved the warning that state law requires.”           Id. at

  1676 (discussing Wyeth v. Levine, 555 U.S. 555, 571 (2009)).

  This “impossibility pre-emption” - i.e., federal law makes it

  impossible for a defendant to also comply with state law - is a

  “a demanding defense.”      Id. (discussing Wyeth, 555 U.S. at 573,

  555, finding that “absent clear evidence that the FDA would not

  have approved a change to [the drug’s] label, we will not

  conclude that it was impossible for Wyeth to comply with both

  federal and state requirements”).         Despite the FDA’s oversight

  of drug labeling, 6 “a central premise of federal drug regulation

  [is] that the manufacturer bears responsibility for the content

  of its label at all times.”       Id. at 1677 (citing Wyeth, 555 U.S.

  at 570-71).

        “[F]ederal law - the FDA’s CBE [“changes being effected”]




  6 Prospective drug manufacturers work with the FDA to develop an
  appropriate label when they apply for FDA approval of a new
  drug. 21 U.S.C. §§ 355(a), 355(b), 355(d)(7); 21 C.F.R. §
  314.125(b)(6). But FDA regulations also acknowledge that
  information about drug safety may change over time, and that new
  information may require changes to the drug label. Id. §§
  314.80(c), 314.81(b)(2)(i). Drug manufacturers generally seek
  advance permission from the FDA to make substantive changes to
  their drug labels. However, an FDA regulation called the
  “changes being effected” or “CBE” regulation permits drug
  manufacturers to change a label without prior FDA approval if
  the change is designed to “add or strengthen a ... warning”
  where there is “newly acquired information” about the “evidence
  of a causal association” between the drug and a risk of harm.
  21 C.F.R. § 314.70(c)(6)(iii)(A).
                                       15
Case 1:19-cv-13432-NLH-AMD Document 110 Filed 06/29/20 Page 16 of 36 PageID: 1926



  regulation - permits drug manufacturers to change a label to

  reflect newly acquired information if the changes add or

  strengthen a . . . warning for which there is evidence of a

  causal association, without prior approval from the FDA.”            Merk,

  139 S. Ct. at 1679 (quoting 21 C.F.R. § 314.70(c)(6)(iii)(A))

  (quotations omitted).      “Of course, the FDA reviews CBE

  submissions and can reject label changes even after the

  manufacturer has made them,” and “manufacturers cannot propose a

  change that is not based on reasonable evidence.”          Id. (citing

  §§ 314.70(c)(6), (7). 314.70(c)(6)(iii)(A)).          “But in the

  interim, the CBE regulation permits changes, so a drug

  manufacturer will not ordinarily be able to show that there is

  an actual conflict between state and federal law such that it

  was impossible to comply with both.”        Id.

        Defendants in this case argue that the impossibility pre-

  emption doctrine requires the dismissal of Plaintiff’s failure-

  to-warn claims under the New Jersey PLA. 7         At this pleading


  7 Several Defendants also argue that Plaintiff’s claims against
  them fail to satisfy the pleading standards of Fed. R. Civ. P. 8
  and Twombly/Iqbal, particularly because she often refers to
  “Defendants” collectively. Although it is often the case that
  pleading claims against defendants as a group without
  identifying who did what is fatal to the viability of those
  claims, see, e.g., Twombly, 550 U.S. at 558 (insisting “upon
  some specificity in pleading before allowing a potentially
  massive factual controversy to proceed” to an “inevitably costly
  and protracted discovery phase”), Plaintiff’s amended complaint
  does not meet that fate. Plaintiff’s amended complaint
  specifies which Defendant is responsible for which GBCA and when
                                       16
Case 1:19-cv-13432-NLH-AMD Document 110 Filed 06/29/20 Page 17 of 36 PageID: 1927



  stage, the Court disagrees.

        As a primary matter, Plaintiff has properly pleaded her

  failure-to-warn claims under the PLA.         Plaintiff alleges

  Defendants’ GBCA product labels were defective (Amend. Compl.

  Docket No. 62 ¶¶ 170-174), the defect existed when the products

  left Defendants’ control (id. ¶ 170), and the defect caused

  injury to Plaintiff, a reasonably foreseeable user (id. ¶¶ 181-

  182).   Plaintiff has also pleaded how Defendants’ failure to

  provide necessary warnings constitutes a breach of their duty to

  warn Plaintiff of the risks related to their GBCAs of which

  Defendants knew or should have known.          (Id. ¶¶ 174-179.)

        To determine whether Plaintiff’s properly pleaded failure-

  to-warn claims are pre-empted by the Federal Food, Drug, and

  Cosmetic Act and related labeling regulations, Defendants must

  show by clear evidence that the FDA would not have approved the

  warning that Plaintiff contends state law requires.           Merk, 139

  S. Ct. at 1676 (citing Wyeth, 555 U.S. at 571).          For Defendants



  Plaintiff was administered each GBCA. Because the product
  labeling (and thus allegations regarding Defendants’ failure to
  warn of the risks of their GBCAs), the product design (and thus
  allegations concerning design defects), and the express
  warranties are all the same for each GBCA, Plaintiff’s
  collective reference to “Defendants” is permissible, and indeed
  preferable, so that she avoids veering into Rule 12(f) territory
  if she were to restate every collective allegation specific to
  each Defendant. See Fed. R. Civ. P. 12(f) (providing that the
  court on its own or on the motion of defendant the court may
  strike redundant matter). Plaintiff’s amended complaint does
  not run afoul of proper pleading standards.
                                       17
Case 1:19-cv-13432-NLH-AMD Document 110 Filed 06/29/20 Page 18 of 36 PageID: 1928



  to do this at the motion to dismiss stage, Defendants are

  constrained to point to the contents of Plaintiff’s complaint,

  or “an undisputedly authentic document that a defendant attaches

  as an exhibit to a motion to dismiss if the plaintiff’s claims

  are based on the document.”       Pension Benefit, 998 F.2d at 1196.

  Defendants, however, have not so constrained themselves.

        Defendants assert various arguments for why the

  impossibility pre-emption doctrine bars Plaintiff’s state law

  failure-to-warn claims, but as the Supreme Court has reiterated,

  impossibility pre-emption is “a demanding defense” rather than a

  pleading requirement.      Moreover, the impossibility pre-emption

  defense places the burden on Defendants - and not Plaintiff - to

  support that defense with “clear evidence,” which is evidence

  provided by Defendants that “shows the court that the drug

  manufacturer fully informed the FDA of the justifications for

  the warning required by state law and that the FDA, in turn,

  informed the drug manufacturer that the FDA would not approve a

  change to the drug’s label to include that warning.”           Merk, 139

  S. Ct. at 1672.

        Even though “a judge, not the jury, must decide the pre-

  emption question,” id. at 1676, that question is not properly

  before the Court to answer at this time.         See, e.g., Wyeth, 555

  U.S. at 572-73 (finding that after the completion of discovery

  and at the trial-ready stage of the case Wyeth’s evidence for

                                       18
Case 1:19-cv-13432-NLH-AMD Document 110 Filed 06/29/20 Page 19 of 36 PageID: 1929



  its pre-emption defense failed for who reasons: (1) the record

  did not show that Wyeth supplied the FDA with an evaluation or

  analysis concerning the specific dangers that would have merited

  the warning, and (2) the record did not show that Wyeth

  attempted to give the kind of warning required by state law but

  was prohibited from doing so by the FDA) (quotations and

  alterations omitted).

        Plaintiff’s failure-to-warn claims against all Defendants 8


  8 In addition to joining in on the arguments made by
  Mallinckrodt, AmerisourceBergen argues that it is entitled to
  dismissal of Plaintiff’s product liability claims because it is
  a “product seller” within the meaning of N.J.S.A. 2A:58C-8 and
  it meets the requirements for immunity enumerated by N.J.S.A.
  2A:58C-9. “While those in the wholesale and retail chain of
  distribution may potentially be liable for the foreseeable
  injuries proximately caused by defective products intended for
  ultimate sale to the public, they may be relieved from liability
  where they comply with the exculpatory provisions of the
  Products Liability Act, N.J.S.A. 2A:58C–9.” D.J.L. v. Armour
  Pharmaceutical Co., 704 A.2d 104, 117 n.25 (N.J. Super. L. Div.
  1997). To that end, AmerisourceBergen provides an affidavit to
  demonstrate the exculpatory provisions by “certifying the
  correct identity of the manufacturer of the product” at issue,
  demonstrate that it has not “exercised some significant control
  over the design, manufacture, packaging or labeling of the
  product relative to the alleged defect in the product which
  caused the injury,” demonstrate that it neither “knew [nor]
  should have known of the defect in the product which caused the
  injury,” and demonstrate that it did not “create the defect in
  the product that caused the injury.” Because AmerisourceBergen
  has moved to dismiss Plaintiff’s claims pursuant to Rule
  12(b)(6), and AmerisourceBergen has not cited to any law that
  would permit this Court to consider its affidavit in the context
  of a Rule 12(b)(6) motion, the Court will deny
  AmerisourceBergen’s motion. The Court additionally notes that
  AmerisourceBergen’s status under the PLA does not affect
  Plaintiff’s breach of express warranty claim against
  AmerisourceBergen, which claim is discussed below in Section II
                                       19
Case 1:19-cv-13432-NLH-AMD Document 110 Filed 06/29/20 Page 20 of 36 PageID: 1930



  in Count I may proceed. 9

          2.   Count II - Defective Design

        The elements for proving a design defect claim are

  essentially the same as for a failure-to-warn claim.           Lopez v.

  Borough of Sayreville, 2008 WL 2663423, at *15–16 (N.J. Super.

  Ct. App. Div. 2008) (citing Jurado v. W. Gear Works, 131 N.J.

  375, 385, 619 A.2d 1312 (1993)).

        In determining whether a product was defectively designed,

  courts apply a risk-utility analysis.         Lopez, 2008 WL 2663423,

  at *25 (citing Cavanaugh v. Skil Corp., 164 N.J. 1, 8, 751 A.2d

  518 (2000); Lewis v. American Cyanamid Co., 715 A.2d 967, 980



  C. 3.

  9 Several Defendants also contend that the learned intermediary
  doctrine bars Plaintiff’s failure-to-warn claims. The doctrine
  holds that the prescribing physician - as a learned intermediary
  - generally is in the best position to advise the patient of the
  benefits and risks of taking a particular drug to treat a
  medical condition. In re Accutane Litigation, 194 A.3d 503, 524
  (N.J. 2018) (citation omitted). In the case of prescription
  drugs, the PLA codifies the learned intermediary doctrine, and a
  pharmaceutical manufacturer generally discharges its duty to
  warn the ultimate user of prescription drugs by supplying
  physicians with information about the drug's dangerous
  propensities. Id. (citing N.J.S.A. 2A:58C-2) (other citations
  omitted). Like Defendants’ pre-emption defense, the resolution
  of whether the doctrine is applicable in this case, and if it
  is, whether it defeats Plaintiff’s failure-to-warn claim, cannot
  be resolved through the instant motion to dismiss. See
  Hindermyer v. B. Braun Medical Inc., 2019 WL 5881073, at *11 n.4
  (D.N.J. 2019) (“Determining whether a prescribing physician was
  given sufficient warning in connection with a defendant’s
  medical product pursuant to the learned intermediary doctrine
  raises factual questions that generally cannot be resolved on an
  undeveloped record.”).
                                       20
Case 1:19-cv-13432-NLH-AMD Document 110 Filed 06/29/20 Page 21 of 36 PageID: 1931



  (N.J. 1998)).     “A plaintiff must prove either that the product’s

  risks outweighed its utility or that the product could have been

  designed in an alternative manner so as to minimize or eliminate

  the risk of harm.”     Id. (citing Lewis, 715 A.2d at 980).

        There are seven listed factors in the classical statement

  of the risk-utility analysis, 10 but the prevalent view is that




  10 The seven listed factors in the classical statement of the
  risk-utility analysis are:

        (1) The usefulness and desirability of the product—its
        utility to the user and to the public as a whole.

        (2) The safety aspects of the product—the likelihood that
        it will cause injury, and the probable seriousness of the
        injury.

        (3) The availability of a substitute product which would
        meet the same need and not be as unsafe.

        (4) The manufacturer's ability to eliminate the unsafe
        character of the product without impairing its usefulness
        or making it too expensive to maintain its utility.

        (5) The user's ability to avoid danger by the exercise of
        care in the use of the product.

        (6) The user's anticipated awareness of the dangers
        inherent in the product and their avoidability, because of
        general public knowledge of the obvious condition of the
        product, or of the existence of suitable warnings or
        instructions.

        (7) The feasibility, on the part of the manufacturer, of
        spreading the loss by setting the price of the product or
        carrying liability insurance. (Ordinarily, a consideration
        only for the court.)

  Grier v. Cochran Western Corp., 705 A.2d 1262, 1269 n.4 (N.J.
  Super. Ct. App. Div. 1998).
                                       21
Case 1:19-cv-13432-NLH-AMD Document 110 Filed 06/29/20 Page 22 of 36 PageID: 1932



  unless one or more of the other factors might be relevant in a

  particular case, the issue upon which most claims will turn is

  the proof by plaintiff of a reasonable alternative design, the

  omission of which renders the product not reasonably safe.

  Cavanaugh v. Skil Corp., 751 A.2d 518, 522 (N.J. 2000) (citation

  omitted).     The burden is on the plaintiff to prove “the

  existence of an alternative design that is both practical and

  feasible” and “safer” than that used by the manufacturer.

  Lopez, 2008 WL 2663423 at *25 (citing Lewis, 715 A.2d at 980)

  (“Plaintiffs who assert that the product could have been

  designed more safely must prove under a risk-utility analysis

  the existence of an alternative design that is both practical

  and feasible.”).

        Generally, the factfinder is required to perform a risk-

  utility analysis in order to determine whether a product is

  defective in its design, and in performing a risk-utility

  analysis, an expert opinion is ordinarily relied upon to

  establish a reasonable alternative design.         Rocco v. New Jersey

  Transit Rail Operations, Inc., 749 A.2d 868, 879 (N.J. Super.

  Ct. App. Div. 2000).      “Except in the rare case when the risk-

  utility analysis points to the appropriate result as a matter of

  law, the jury, not the court, ultimately resolves factual issues

  arising from a risk-utility analysis.”         Lewis, 715 A.2d at 979

  (citing Dreier et al., Current N.J. Products Liability and Toxic

                                       22
Case 1:19-cv-13432-NLH-AMD Document 110 Filed 06/29/20 Page 23 of 36 PageID: 1933



  Torts Law, § 5.2 at 29 (1998)); see also Toms v. J.C. Penney

  Co., Inc., 304 F. App’x 121, 124 (3d Cir. 2008) (citations

  omitted) (“[T]he existence of a design defect is frequently

  proven through the testimony of an expert who has examined the

  product and offers an opinion on its design.”).

        Plaintiff alleges that the risks of Magnevist, Omniscan,

  and OptiMARK outweighed their utility, and Defendants could have

  and should have designed each product as a macrocyclic GBCA,

  which would have minimized or eliminated the risk of harm posed

  by Defendants’ GBCAs.      Plaintiff further claims that had

  Magnevist, Omniscan, and OptiMARK been designed without defect,

  Plaintiff’s injuries would have been avoided.          (Amend. Compl.

  Docket No. 62 ¶ 187-191, 193, 203.)        Plaintiff has properly

  pleaded a viable design defect claim under the PLA.

        Several Defendants argue, however, that Plaintiff’s design

  defect claim is pre-empted by federal law, relying upon Mutual

  Pharmaceutical Co., Inc. v. Bartlett, 570 U.S. 472, 484 (2013).

  In Bartlett, the Supreme Court analyzed New Hampshire’s product

  liability law and noted that New Hampshire employs the risk-

  utility analysis for design defect claims which requires the

  consideration of three factors: “the usefulness and desirability

  of the product to the public as a whole, whether the risk of

  danger could have been reduced without significantly affecting

  either the product's effectiveness or manufacturing cost, and

                                       23
Case 1:19-cv-13432-NLH-AMD Document 110 Filed 06/29/20 Page 24 of 36 PageID: 1934



  the presence and efficacy of a warning to avoid an unreasonable

  risk of harm from hidden dangers or from foreseeable uses.”

  Bartlett, 580 U.S. at 483 (citation omitted).          The Supreme Court

  observed that in “the drug context, either increasing the

  ‘usefulness’ of a product or reducing its ‘risk of danger’ would

  require redesigning the drug: A drug’s usefulness and its risk

  of danger are both direct results of its chemical design and,

  most saliently, its active ingredients.”         Id. (citing 21 C.F.R.

  § 201.66(b)(2)).     As the New Hampshire courts found, because the

  drug at issue in Bartlett was a generic drug, redesign was not

  possible for two reasons: (1) the FDCA requires a generic drug

  to have the same active ingredients, route of administration,

  dosage form, strength, and labeling as the brand-name drug on

  which it is based, and (2) the drug’s simple composition

  rendered it chemically incapable of being redesigned.           Id. at

  483-84.

        The only recourse for the plaintiff’s state law design

  defect claim was to strengthen the drug’s warning.           Id. at 483.

  The Supreme Court held that this was in direct conflict with

  federal law because federal law prevents generic drug

  manufacturers from changing their labels: “When federal law

  forbids an action that state law requires, the state law is

  ‘without effect.’     Because it is impossible for Mutual and other

  similarly situated manufacturers to comply with both state and

                                       24
Case 1:19-cv-13432-NLH-AMD Document 110 Filed 06/29/20 Page 25 of 36 PageID: 1935



  federal law, New Hampshire’s warning-based design-defect cause

  of action is pre-empted with respect to FDA-approved drugs sold

  in interstate commerce.”      Id. at 486-87 (citations omitted).

  Ultimately, the Supreme Court held “that state-law design-defect

  claims like New Hampshire's that place a duty on manufacturers

  to render a drug safer by either altering its composition or

  altering its labeling are in conflict with federal laws that

  prohibit manufacturers from unilaterally altering drug

  composition or labeling.”       Id. at 490.

        To support its argument that Plaintiff’s design defect

  claim is pre-empted by federal law, Defendants seize on the

  Bartlett Court’s statement that a state law which requires a

  manufacturer to alter the drug’s composition is in conflict with

  federal law.     Defendants argue that Plaintiff’s contention that

  they should stop selling their GBCA products altogether because

  they should have been designed as a macrocyclic instead of with

  a linear structure conflicts with federal law, which prohibits a

  drug manufacturer from changing the drug’s composition once it

  has been approved by the FDA.

        Bartlett did not announce such a cut-and-dry pre-emption

  rule.   The Supreme Court stated, “[A]s we have tried to make

  clear, the duty to ensure that one’s products are not

  ‘unreasonably dangerous’ imposed by New Hampshire’s design-

  defect cause of action, involves a duty to make one of several

                                       25
Case 1:19-cv-13432-NLH-AMD Document 110 Filed 06/29/20 Page 26 of 36 PageID: 1936



  changes.    In cases where it is impossible—in fact or by law—to

  alter a product’s design (and thus to increase the product's

  ‘usefulness’ or decrease its ‘risk of danger’), the duty to

  render a product ‘reasonably safe’ boils down to a duty to

  ensure ‘the presence and efficacy of a warning to avoid an

  unreasonable risk of harm from hidden dangers or from

  foreseeable uses.’”      Bartlett, 570 U.S. at 491-92.       In this

  case, unlike the drug at issue in Bartlett, Plaintiff’s design

  defect claim does not confer a duty on Defendants to design

  their GBCAs in a different way that would be impossible to

  achieve.    Plaintiff claims that a safer design of a linear GBCA

  is a macrocyclic structure, such as ProHance, Gadovist, and

  Dotarem, which “pose a lower risk of transmetallation compared

  to linear GBCAs because of stronger binding and chemical

  stability under physiologic conditions.”         (Amend. Compl. Docket

  No. 62 ¶ 193.)

        Simply because Plaintiff claims that Defendants should

  redesign their GBCAs to make them safer does not mean that

  Plaintiff is demanding that Defendants cease making their GBCAs

  at all.    By way of example, where a refrigerator leaks water and

  a plaintiff claims a design defect is the culprit, the

  plaintiff’s claim that a better design would fix the problem

  necessarily requires a change to the composition of the

  refrigerator such that the manufacturer, if it implemented such

                                       26
Case 1:19-cv-13432-NLH-AMD Document 110 Filed 06/29/20 Page 27 of 36 PageID: 1937



  design change, would no longer sell its original product.            In

  that sense, the refrigerator manufacturer would have ceased

  selling its originally designed refrigerators altogether.            If

  Defendants’ interpretation of Bartlett were to stand, then all

  design defect claims would be rendered impossible and therefore

  not actionable because any alteration of a product’s design

  changes its original structure, and technically results in a

  manufacturer no longer making that original product.

        In Bartlett, it was impossible for the drug manufacturer to

  redesign the drug’s composition because it was a generic drug

  required to identically match the brand drug.          Here, Plaintiff

  has claimed that a safer redesign of Defendants’ GBCAs is

  possible.    Accepting that premise as true as it must, the Court

  cannot find at the motion to dismiss stage that Plaintiff’s

  design defect claims are pre-empted by federal law.

        3.    Count III - breach of express warranty

        To state a claim for breach of express warranty under New

  Jersey law, 11 a plaintiff must allege the following three


  11Under the New Jersey U.C.C., N.J.S.A. 12A:2-313, an “express
  warranty” is:

        (1) Express warranties by the seller are created as
        follows:

        (a) Any affirmation of fact or promise made by the seller
        to the buyer which relates to the goods and becomes part of
        the basis of the bargain creates an express warranty that
        the goods shall conform to the affirmation or promise.
                                       27
Case 1:19-cv-13432-NLH-AMD Document 110 Filed 06/29/20 Page 28 of 36 PageID: 1938



  elements: “(1) that Defendant made an affirmation, promise or

  description about the product; (2) that this affirmation,

  promise or description became part of the basis of the bargain

  for the product; and (3) that the product ultimately did not

  conform to the affirmation, promise or description.”           Snyder v.

  Farnam Companies, Inc., 792 F. Supp. 2d 712, 721 (D.N.J. 2011).

        “A statement can amount to a warranty, even if unintended

  to be such by the seller, if it could fairly be understood ...

  to constitute an affirmation or representation that the

  [product] possesse[s] a certain quality or capacity relating to

  future performance.”      Volin v. General Electric Company, 189 F.

  Supp. 3d 411, 420 (D.N.J. 2016) (citations omitted).

  “[S]tatements that are nothing more than mere puffery are not

  considered specific enough to create an express warranty.”

  Snyder, 792 F. Supp. 2d at 721.

        “Under New Jersey law, a representation is presumed to be

  part of the basis of the bargain ‘once the buyer has become




        (b) Any description of the goods which is made part of the
        basis of the bargain creates an express warranty that the
        goods shall conform to the description.

        (c) Any sample or model which is made part of the basis of
        the bargain creates an express warranty that the whole of
        the goods shall conform to the sample or model.

  N.J.S.A. 12A:2-313.



                                       28
Case 1:19-cv-13432-NLH-AMD Document 110 Filed 06/29/20 Page 29 of 36 PageID: 1939



  aware of the affirmation of fact or promise’ and can be rebutted

  by ‘clear affirmative proof that the buyer knew that the

  affirmation of fact or promise was untrue.’”          Volin, 189 F.

  Supp. 3d at 420 (citing Viking Yacht Co. v. Composites One LLC,

  496 F. Supp. 2d 462, 469 (D.N.J. 2007) (quoting Liberty Lincoln–

  Mercury, Inc. v. Ford Motor Co., 171 F.3d 818, 825 (3d Cir.

  1999) (internal quotation omitted)).

        Plaintiff claims that the product labeling for Magnevist,

  Omniscan, and OptiMARK was identical in all material respects,

  and that they represented: a. Linear GBCAs are generally safe

  for use; b. Linear GBCAs are not any less safe or stable than

  macrocyclic GBCAs; c. GBCAs pose a risk of NSF only to patients

  with kidney conditions; d. GBCAs are contraindicated only in

  patients with chronic, severe kidney disease, acute kidney

  injury, or a history of severe hypersensitivity; and e. Any

  retention of gadolinium in non-kidney patients is harmless.

  (Amend. Compl. Docket No. 62 ¶ 209.)        Plaintiff further claims

  that “Defendants breached said express warranties by

  delivering to Plaintiff and her prescribing physicians linear

  GBCAs that did not confirm to and/or meet those warranties,” and

  “[e]ach of Defendant’s breach of the aforesaid express

  warranties was direct and proximate cause of Plaintiff’s

  injuries and damages as set forth herein.”         (Id. ¶¶ 210-11.)

  Plaintiff has properly pleaded her breach of express warranty

                                       29
Case 1:19-cv-13432-NLH-AMD Document 110 Filed 06/29/20 Page 30 of 36 PageID: 1940



  claims against Defendants. 12

         4.   Punitive Damages

         Defendants argue that Plaintiff’s request for punitive

  damages must be stricken because New Jersey’s PLA prohibits the

  award of punitive damages for FDA-approved drugs, and such an

  award of punitive damages is otherwise pre-empted by federal

  law.    Plaintiff argues that her claim for punitive damages may

  proceed to discovery because such a claim is not pre-empted, and

  she is entitled to offer proof of Defendants’ misrepresentations

  to the FDA to support punitive damages for her failure-to-warn

  and design defect claims.       The PLA provides:

         Punitive damages shall not be awarded if a drug or device
         or food or food additive which caused the claimant's harm
         was subject to premarket approval or licensure by the
         federal Food and Drug Administration under the “Federal
         Food, Drug, and Cosmetic Act,” 52 Stat. 1040, 21 U.S.C. §
         301 et seq. or the “Public Health Service Act,” 58 Stat.
         682, 42 U.S.C. § 201 et seq. and was approved or licensed;
         or is generally recognized as safe and effective pursuant
         to conditions established by the federal Food and Drug
         Administration and applicable regulations, including

  12Several Defendants argue that Plaintiff’s breach of express
  warranty claims against them are barred because she did not
  provide them with reasonable pre-suit notice of those claims.
  The Court will not dismiss Plaintiff’s breach of express
  warranty claims on this basis. See Devane v. Church & Dwight
  Co., Inc., 2020 WL 998946, at *7 (D.N.J. 2020) (citing Taylor v.
  JVC Americas Corp., 2008 WL 2242451, at *6 (D.N.J. 2008)
  (quoting Strzakowlski v. General Motors Corp., 2005 WL 2001912,
  *3 (D.N.J. 2005) (“[E]ven if notice to [Defendant] is necessary
  under section 2–607(3)(a), the filing of Plaintiff's Complaint
  satisfied this requirement,” and “whether this notice-by-suit
  was provided within a reasonable time is a question for the fact
  finder. Therefore, the timing question is beyond the scope of a
  motion to dismiss for failure to state a claim.”)).
                                       30
Case 1:19-cv-13432-NLH-AMD Document 110 Filed 06/29/20 Page 31 of 36 PageID: 1941



        packaging and labeling regulations. However, where the
        product manufacturer knowingly withheld or misrepresented
        information required to be submitted under the agency's
        regulations, which information was material and relevant to
        the harm in question, punitive damages may be awarded.

  N.J.S.A. 2A:58C-5(c).

        To support their pre-emption argument, Defendants rely upon

  a New Jersey Appellate Division case, McDarby v. Merck & Co.,

  Inc., 949 A.2d 223, 275 (N.J. Super. Ct. App. Div. 2008), which

  in turn relies upon a United States Supreme Court case, Buckman

  Co. v. Plaintiffs' Legal Committee, 531 U.S. 341, 347 (2001).

  In Buckman, the plaintiffs alleged that a drug manufacturer made

  fraudulent representations to the FDA as to the intended use of

  defendant’s bone screws and that, as a result, the devices were

  improperly given market clearance and were subsequently used to

  the plaintiffs’ detriment.       Buckman, 531 U.S. at 347.      The

  Supreme Court held that the plaintiffs’ state-law fraud-on-the-

  FDA claims conflicted with, and were impliedly pre-empted by,

  federal law.     Id. at 348.    The Supreme Court explained, “The

  conflict stems from the fact that the federal statutory scheme

  amply empowers the FDA to punish and deter fraud against the

  Administration, and that this authority is used by the

  Administration to achieve a somewhat delicate balance of

  statutory objectives.      The balance sought by the Administration

  can be skewed by allowing fraud-on-the-FDA claims under state

  tort law.”    Id.

                                       31
Case 1:19-cv-13432-NLH-AMD Document 110 Filed 06/29/20 Page 32 of 36 PageID: 1942



        In McDarby, the New Jersey Appellate Division noted that

  the punitive damages provision of New Jersey’s PLA was “designed

  to effectuate the State's interest in punishing unlawful

  conduct,” and “[i]n that context, a plaintiff bringing a product

  liability action acts in a fashion akin to a private attorney

  general, since any damages awarded on his punitive damage claim

  do not compensate him for his injury, but instead vindicate

  societal interests.      And in this context, the statutory focus,

  like that in Buckman, is narrowly drawn upon a defendant’s act

  of knowingly withholding from or misrepresenting to the FDA

  information material to the harm alleged.         This limited claim

  for punitive damages [] focused upon deterring a manufacturer's

  knowingly inadequate response to FDA informational requirements

  . . . .”    McDarby, 949 A.2d at 275 (citations omitted).

        The McDarby court concluded, “Because the punitive damages

  provisions of N.J.S.A. 2A:58C–5c impinge upon federal statute

  and regulation to the same extent that was recognized in

  Buckman, 531 U.S. at 349, we find the principles of implied pre-

  emption applied by the Court in Buckman to be applicable here.”

  Id. at 276.    Thus, the McDarby court reversed the trial court’s

  award of punitive damages on the plaintiff’s claim that if Merk

  had furnished the FDA with the complete meta-analysis, the FDA

  would have responded in a different fashion to Merck's

  supplemental new drug application.        Id.

                                       32
Case 1:19-cv-13432-NLH-AMD Document 110 Filed 06/29/20 Page 33 of 36 PageID: 1943



        Defendants argue that Plaintiff’s claim for punitive

  damages based on Defendants’ alleged misrepresentations to the

  FDA are pre-empted under McDarby and Buckman.          Plaintiff

  counters that Buckman does not stand for the proposition that

  Plaintiff is prohibited from offering proof of, as opposed to

  asserting a claim regarding, a drug company’s misrepresentations

  to the FDA to support her state law failure-to-warn and design

  defect claims.

        Although it appears to this Court that the holding in

  McDarby effectively invalidated the fraud-on-the-FDA punitive

  damages provision of N.J.S.A. 2A:58C-5(c) by finding it is pre-

  empted by federal law, the New Jersey Supreme Court did not

  explicitly consider that finding, instead finding that its grant

  of certification on the issue was improvidently granted based on

  the United States Supreme Court’s decision in Wyeth.           See

  McDarby v. Merck & Co., Inc., 979 A.2d 766 (N.J. 2009) (“This

  matter having been duly considered and the Court having

  determined that in light of the decision of the United States

  Supreme Court in Wyeth v. Levine, ––– U.S. ––––, 129 S. Ct.

  1187, 173 L. Ed. 2d 51 (2009), certification was improvidently

  granted.”).

        The United States Supreme Court in Wyeth stated, “If

  Congress thought state-law suits posed an obstacle to its

  objectives, it surely would have enacted an express pre-emption

                                       33
Case 1:19-cv-13432-NLH-AMD Document 110 Filed 06/29/20 Page 34 of 36 PageID: 1944



  provision at some point during the FDCA's 70–year history.”

  Wyeth, 555 U.S. 555 at 574.       The Supreme Court further

  explained,

        In keeping with Congress' decision not to pre-empt common-
        law tort suits, it appears that the FDA traditionally
        regarded state law as a complementary form of drug
        regulation. The FDA has limited resources to monitor the
        11,000 drugs on the market, and manufacturers have superior
        access to information about their drugs, especially in the
        postmarketing phase as new risks emerge. State tort suits
        uncover unknown drug hazards and provide incentives for
        drug manufacturers to disclose safety risks promptly. They
        also serve a distinct compensatory function that may
        motivate injured persons to come forward with information.
        Failure-to-warn actions, in particular, lend force to the
        FDCA's premise that manufacturers, not the FDA, bear
        primary responsibility for their drug labeling at all
        times. Thus, the FDA long maintained that state law offers
        an additional, and important, layer of consumer protection
        that complements FDA regulation.

  Id. at 578-79.

        Keeping in mind these consideration of the Supreme Court

  regarding the permissible co-existence of FDA regulations and

  state court tort law, this Court declines to hold at this stage

  in the case that Plaintiff’s request for punitive damages under

  New Jersey’s PLA is pre-empted by federal law.          For the same

  reasons as the Court’s analysis of the impossibility pre-emption

  doctrine regarding Plaintiff’s failure-to-warn claims, the Court

  will not strike Plaintiff’s request for punitive damages at this

  time.

        5.    Statute of limitations

        Several Defendants argue that Plaintiff’s claims are barred

                                       34
Case 1:19-cv-13432-NLH-AMD Document 110 Filed 06/29/20 Page 35 of 36 PageID: 1945



  by the two-year statute of limitations because Plaintiff filed

  her complaint on April 24, 2019, but her claims accrued in

  January 2015.     Defendants contend that a “GoFundMe” page set up

  by Plaintiff’s husband on January 26, 2015, which requested

  financial assistance for Plaintiff’s chelation therapy, shows

  that Plaintiff was aware of her alleged injuries due to

  Defendants’ GBCAs at that time, which is well outside the two-

  year statute of limitations.

        Plaintiff raises several arguments in opposition.          The

  Court agrees with all of them: (1) Plaintiff pleads in her

  amended complaint, which the Court accepts as true, that she

  “was reasonably unaware, and had no reasonable way of knowing,

  that Plaintiff’s injuries described herein were caused by

  Defendants’ conduct until at the very earliest, Summer 2018”

  (Amend. Compl. Docket No. 62 at 39-40         “TOLLING: FRAUDULENT

  CONCEALMENT, DISCOVERY RULE, AND EQUITABLE ESTOPPEL”); (2) at

  the motion to dismiss stage, the application of the statute of

  limitations must be apparent on the face of complaint, 13 and that


  13See Stephens v. Clash, 796 F.3d 281, 288 (3d Cir. 2015)
  (citations and quotations omitted) (“A statute of limitations
  defense is an affirmative defense that a defendant must usually
  plead in his answer. Nevertheless, we permit a limitations
  defense to be raised by a motion under Rule 12(b)(6) only if the
  time alleged in the statement of a claim shows that the cause of
  action has not been brought within the statute of limitations.
  Thus, a district court may grant a motion under Rule 12(b)(6)
  raising a limitations defense if the face of the complaint
  demonstrates that the plaintiff's claims are untimely. But
                                       35
Case 1:19-cv-13432-NLH-AMD Document 110 Filed 06/29/20 Page 36 of 36 PageID: 1946



  is not the case here; and (3) Plaintiff’s husband’s awareness of

  Plaintiff’s sickness and the request to friends and family for

  financial assistance with various treatments does not plainly

  translate into Plaintiff’s awareness that Defendants’ alleged

  violations of the PLA and their express warranties caused her

  injuries.

        The Court will not dismiss Plaintiff’s claims based on

  Defendants’ statute of limitations defense.

  III. CONCLUSION

        For the foregoing reasons, Defendants’ motions to dismiss

  Plaintiff’s claims pursuant to federal pre-emption doctrines

  will be denied without prejudice.         Plaintiff’s counts under the

  New Jersey PLA and for breach of express warranty, as well as

  her request for punitive damages, may proceed to discovery.

        An appropriate Order will be entered.




  Date: June 29, 2020                         s/ Noel L. Hillman
  At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




  federal courts may not allocate the burden of invoking the
  discovery rule in a way that is inconsistent with the rule that
  a plaintiff is not required to plead, in a complaint, facts
  sufficient to overcome an affirmative defense. Thus, if the
  pleading does not reveal when the limitations period began to
  run, then the statute of limitations cannot justify Rule 12
  dismissal.”).
                                       36
